Citation Nr: 0303775	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
September 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

A personal hearing before the undersigned Veterans Law Judge, 
sitting in Washington, D.C., was scheduled for February 13, 
2001.  The veteran was unable to appear for that hearing, and 
his accredited representative submitted a brief on his 
behalf.  When this case was last before the Board in February 
2001, the application to reopen was granted and the case was 
remanded to the RO for further development.  Following the 
requested development, the RO denied the service connection 
claim on the merits.  The case has been returned to the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim for service connection for 
post-traumatic stress disorder was received in August 1997.  

3.  It is not shown that the veteran engaged in combat with 
the enemy.  

4.  Although post-traumatic stress disorder has been 
diagnosed, stressors supporting the diagnosis have not been 
verified.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In correspondence dated in September  2001, the RO 
notified the veteran of the enactment of the VCAA and of 
information and evidence necessary to substantiate his claim.  
This correspondence also essentially informed the veteran 
which evidence, if any, should be obtained by him and which 
evidence, if any, VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record shows that the statement of the case provided the 
veteran with the version of 38 C.F.R. § 3.304(f) in effect 
prior to March 7, 1997.  The version of § 3.304(f) that 
became effective on that date is set forth below and is the 
version applicable in this case, as the claim to reopen was 
not received until August 1997.  The RO's failure to provide 
the veteran with the current version of § 3.304(f) is not 
prejudicial in this case because under either version, 
credible supporting evidence that the claimed inservice 
stressor occurred must be present.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As noted below, the 
Board does not find the veteran's assertions regarding his 
combat involvement credible.  Moreover, the Board is of the 
opinion that the veteran's claims regarding his inservice 
stressors are inconsistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 
3.304(f).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
veteran's service medical records and pertinent reports of VA 
examination and treatment.  The recent VA treatment reports 
show continuing treatment for post-traumatic stress disorder 
and other psychiatric and organic disorders.  The veteran has 
also submitted directly to the Board the report of Steve 
Ryan, MFT, providing support for a diagnosis of PTSD.  
However, these reports do not reflect specific stressors to 
support the post-traumatic stress disorder diagnosis.  Even 
if stressors were noted, after-the-fact medical nexus 
evidence cannot be used to establish the occurrence of the 
stressor.  Moreau v. Brown, 9 Vet.App. 389, 396 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (Table).  

The RO has also associated with the record the private 
treatment notes of Steven L. Weiss, Ph.D., a licensed 
psychologist, as well as Dr. Weiss's letter of April 2002 
summarizing his treatment and findings.  In addition, the 
Board has acquired the decision of an Administrative Law 
Judge for the Social Security Administration dated in 
February 1998 that essentially found that the veteran was 
disabled for Social Security purposes due to psychiatric 
disability, apparently including post-traumatic stress 
disorder, and coronary artery disease.  In its remand of 
February 2001, the Board noted that it did not appear that 
the exhibits referenced in that decision were of record, or 
the medical records supporting the decision, were of record.  
The Board requested that the RO request that "the veteran's 
complete medical and adjudicative records from the Social 
Security Administration, to include all exhibits considered 
by the administrative law judge making the February 1998 
determination, and any medical or adjudicative records 
prepared or considered by SSA subsequent to that time," be 
obtained and associated with the claims file.  In March 2001, 
the veteran's representative submitted a copy of the Social 
Security Administration decision "in accordance with [the] 
BVA remand."  In September 2001, the veteran submitted a 
copy of the same decision.  The veteran's submission was 
identical to the copy of the decision that was of record when 
the Board remanded the claim in February 2001.  The copy 
submitted by the representative seems to have treatment notes 
from Dr. Weiss attached, including treatment notes created 
subsequent to the Social Security Administration decision.  
The RO made an initial request for these records but does not 
appear to have made any further requests following the 
receipt of the decision and allied records from the veteran 
and his representative.  It does not appear that all of the 
records referred to in the decision or requested in the 
remand have been incorporated in the record now before the 
Board.  The question thus arises whether there has been 
compliance with the Board's remand under Stegall v. West, 11 
Vet. App. 268 (1998).  

The Social Security Administration decision notes that the 
veteran had been admitted to a VA medical center numerous 
times in 1995 and 1996 for severe psychotic symptomatology 
despite medication compliance.  The Administrative Law Judge 
reported that the veteran suffered from symptoms of post-
traumatic stress disorder, including recurrent and intrusive 
recollections of a traumatic experience and that he was last 
hospitalized for two weeks in October 1997 because of 
increased depression and other symptoms, including the onset 
of nightmares related to his post-traumatic stress disorder.  
A history of alcohol dependence, now said to be in remission, 
was also noted.  

As the Board has noted above, medical evidence reflecting 
diagnosis or treatment of post-traumatic stress disorder 
cannot under the circumstances of this case be used to 
establish the occurrence of the stressor.  The Board is of 
the opinion that the failure to obtain this evidence is 
nonprejudicial because it merely would serve to show what is 
already known - that the veteran has been diagnosed with 
post-traumatic stress disorder for a number of years and has 
been treated for that disorder, among others, by VA.  For 
purposes of establishing service connection for post-
traumatic stress disorder, as distinguished from, say, 
showing its current severity, such evidence is essentially 
superfluous.  It is undisputed that post-traumatic stress 
disorder has been diagnosed; the issue before the Board is 
whether there is credible supporting evidence that the 
claimed inservice stressor occurred.  The failure to obtain 
medical evidence to show what was apparent before the case 
was remanded - that the veteran had been diagnosed with post-
traumatic stress disorder - can hardly be regarded as 
prejudicial to the veteran under the circumstances of this 
case.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA psychiatric examination in October 1997 
that culminated in a pertinent diagnosis of post-traumatic 
stress disorder, and this diagnosis has been continued in 
later VA treatment reports.  Subsequent development of this 
claim, however, has not resulted in evidence that has 
verified the claimed stressors.  Thus, another VA psychiatric 
examination using the criteria of DSM-IV is not indicated 
because such an examination could not provide verification of 
the claimed stressors.  It thus appears that the issue has 
been developed to the extent possible and is ripe for 
decision.  The duty to assist is not invoked where, as here, 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Service connection for Post-traumatic Stress Disorder

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  However, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

The service medical records are completely negative for 
complaints or findings of any psychiatric abnormality.  Post-
traumatic stress disorder was initially suspected in about 
October 1982, when the veteran was seen in the VA mental 
hygiene clinic and it was reported that he had problems 
"suggestive of post traumatic stress syndrome"  It was 
reported that he was quite depressed, tended to abuse 
alcohol, and had two failed marriages.  ADTP screening in 
November 1982 resulted in an impression of chronic 
alcoholism, and he was admitted to the program.  As recently 
as January 1996, when he was hospitalized by VA with a 20-
year history of ethanol abuse, the diagnoses on Axis I were 
ethanol dependence and ethanol-induced depression.  The 
diagnosis on Axis II was Cluster B traits.  The report of 
hospitalization also reflects a history of drug abuse.  

When seen in the VA outpatient clinic in April 1996, however, 
the diagnoses were post-traumatic stress disorder, and 
ethanol dependence in remission.  Diagnoses thereafter 
included depression, depression with psychotic features, 
post-traumatic stress disorder, borderline personality 
disorder, and personality disorder.  It was thought that in 
January 1996, he suffered from alcoholic psychosis.  The 
diagnoses on Axis I following his VA hospitalization in 
August 1997 were dysthymia; chronic major depression; chronic 
post-traumatic stress disorder; and alcohol abuse, in 
remission.  It was reported that the veteran had a history of 
post-traumatic stress disorder, but no specific stressors 
were identified.  It was reported that he had been employed 
for 14 years as a police officer in New York.  Although an 
Administrative Law Judge for the Social Security 
Administration noted the veteran's long history of post-
traumatic stress disorder and depression in granting his 
claim for disability benefits in February 1998, the favorable 
determination was based on the veteran's affective disorder, 
anxiety related disorder, and coronary artery disease.  A 
stressor supporting a diagnosis of post-traumatic stress 
disorder was not identified by the Administrative Law Judge, 
but the psychiatric symptoms cited in a form accompanying his 
decision are essentially indistinguishable from those 
underlying a diagnosis of post-traumatic stress disorder.  

On VA psychiatric examination in October 1997, the veteran, 
for the first time in a clinical setting, specifically 
identified stressors, describing the death of two soldiers in 
front of him as a result of friendly machine gun fire from 
the South Vietnamese.  He also described "body removal" in 
November 1966 at Da Nang airport.  The examination culminated 
in a diagnosis of post-traumatic stress disorder.  In a 
letter dated in April 2002, Dr. Weiss noted that he had seen 
the veteran in psychotherapy since November 2000 and 
diagnosed post-traumatic stress disorder on Axis I.  Specific 
stressors were not identified.  Paranoid personality disorder 
was diagnosed on Axis II.  

Steve Ryan, MFT (Marriage and Family Therapist), reported at 
length in January 2003 on measures he used to diagnose the 
veteran with PTSD.  Mr. Ryan related the diagnosis to 
"traumatic events he experienced while in Vietnam and the 
subsequent homecoming experience."

The veteran's original stressor statement, received in 
January 1983, indicated that he had been in country only a 
short time when his compound was destroyed by enemy fire.  He 
said that his unit was under constant rocket and mortar 
attack by the North Vietnamese and Viet Cong.  He stated that 
he was with a supply detachment and was a squad leader on a 
search and destroy team.  He said that he was also heavily 
involved in "C.A.T. [Combined Action Team] patrols."  The 
veteran said that many of his friends were killed or disabled 
in Vietnam, including his brother, who, he said, is a 
disabled veteran.  He said that "[p]robably the most 
horrifying experience" occurred when the Da Nang air field 
was blown up by the Viet Cong.  He said that a rocket attack 
"just about leveled it, and we were assigned duties with 
graves registration to claim the dead."  

The veteran's personnel records, including his DD-214, show 
that he served in Vietnam from June 12, 1966, to July 6, 
1967, as a Supply Administration Clerk (SupAdminClk) with 
Headquarters and Service Company, III Marine Amphibious 
Force.  Despite his claims of combat involvement, his 
personnel records show that he did not receive any combat 
decorations.  The commendation that he received for the 
period from August 1966 to June 1967 for service with 
Headquarters and Service Company, III Marine Amphibious 
Force, does not mention that he engaged the enemy.  While the 
commendation notes that III Marine Amphibious Force was 
engaged during this period in operations against the Viet 
Cong, it commends the veteran for his service as Formal 
Account Clerk of the Supply Section of the Headquarters and 
Service Company and praises the veteran for his skill in 
establishing and managing the property account records so as 
to assure "exemplary control of the property of this [III 
Marine Amphibious Force] Headquarters."  It is notable that 
this commendation covers most of the veteran's tour in 
Vietnam, including the periods of the specific stressors the 
service department attempted to verify, yet no mention is 
made of any combat exposure or combat involvement by the 
veteran.  The command chronologies show that the III Marine 
Amphibious Force included many units and numbered in the tens 
of thousands.  

Similarly, the record contains a copy of a DD Form 1580, 
Military Standby Authorization for Commercial Air Travel, 
dated July 4, 1967, showing that the veteran was authorized 
to travel between July 6 and August 6, 1967, and that he was 
traveling on "Combat or Convalescent Leave."  None of the 
other categories allowing for commercial air travel reflected 
the veteran's situation, which was a permanent change of 
station to the United States after his tour of duty in 
Vietnam.  The fact that the Administrative Officer for his 
Company signed this authorization does not establish the 
stressors claimed or that the veteran actually engaged in 
combat with the enemy.  Rather, it suggests that the category 
was checked to fit the veteran within the authorization's 
terms or that in the mind of the authorizing officer, 
rotation to the United States constituted, for this purpose, 
convalescent leave.  

In his stressor statement received in March 1996, the veteran 
said that he was stationed in Da Nang with the III Marine 
Amphibious Force and described an incident in June 1966 when 
he and others in his unit came under fire by the South 
Vietnamese when they shot over their Viet Cong targets and 
hit his compound with rocket and machine gun fire.  The 
veteran said that his area was routinely harassed by the Viet 
Cong with rocket and mortar attacks.  He reported that in 
October 1966, the Viet Cong launched an all out rocket attack 
on the Da Nang Airfield.  After the attack, he said that he 
was assigned to recover the bodies of the servicemen killed.  
He said that he worked in graves registration.  During the 
1966-67 TET New Year, he was on the perimeter at General 
Walt's compound in Da Nang and came under fire from the Viet 
Cong, wounding three Marines in the platoon.  For most of his 
tour, he said, Naval gunships were on the coast firing at 
enemy positions all hours of the day and night.  The 
Buddhists and Catholics were constantly fighting around his 
compound.  He said that while on perimeter patrol in April 
1967, his patrol came upon three Viet Cong trying to enter 
the rear of the compound.  They refused to halt, so they 
killed them and found out that they had satchel charges on 
their bodies.  He said that he was part of the supply unit of 
the III Marine Amphibious Force.  

In March 1998, the RO requested that the service department 
verify the veteran's claimed stressors, which the RO 
described as an October 1966 attack on the Da Nang Airfield 
and an April 1967 incident in which the veteran and his unit 
encountered three Viet Cong who were trying to enter the rear 
of the compound armed with explosives and who were killed.  

The service department reported in April 1998 that there were 
no records available specifically for the Headquarters and 
Service Company.  Accordingly, the service department 
forwarded copies of the III Marine Amphibious Force for the 
months of October 1966 and April 1967.  The command 
chronology for the month of October 1966 contains no evidence 
or indication of an attack on the Da Nang Airfield.  (There 
was an attack on the Da Nang Airfield in October 1965, but 
the veteran was not in Vietnam when that attack occurred.)  

The command chronology for April 1967 shows that Headquarters 
and Service Company was attached to the III Marine Amphibious 
Force and that the Headquarters of that force was located in 
East Da Nang.  The command chronology records various 
engagements with the enemy resulting in numerous killed and 
wounded in action on both sides, but these casualties are 
shown to have resulted from offensive operations against the 
Viet Cong and North Vietnamese Army in the I Corps Tactical 
Zone (I CTZ).  There is no showing that any Viet Cong were 
killed as the result of an infiltrating attack on the 
veteran's compound as described by the veteran.  Indeed, 
under the heading "Base Defense," the command chronology 
indicates that on April 12, 1967, the airstrip at Chu Lai 
received an estimated 50 rounds of 82-millimeter mortar fire.  
No mention is made of any other attack, whether by 
infiltration, frontal assault, or through the use of standoff 
weapons.  

Unlike in Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
command chronologies in this case do not corroborate the 
incidents described or even imply the veteran's personal 
combat exposure.  Rather, the command chronologies amount to 
a specific refutation of the stressors claimed.  An attack on 
the Da Nang Airfield resulting in the damage claimed by the 
veteran would have been mentioned in command chronology for 
October 1966 that mention nearly every other kind of enemy 
engagement.  Similarly, an attack on General Walt's compound 
would not have gone unremarked, since the command chronology 
for April 1967 shows that General Walt was the commanding 
general of III Marine Amphibious Force at the time.  

The contemporaneous evidence does not confirm the two 
principal claimed stressors.  The Board finds that the 
veteran did not engage in combat with the enemy and that his 
lengthy period of primary alcohol abuse together with his 
diagnosed psychotic disorders renders his other claimed 
stressors inherently unworthy of belief.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

The Board concludes that when all of the evidence is analyzed 
and its probative value considered, the preponderance of the 
evidence is against the claim for service connection for 
post-traumatic stress disorder.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

